Judgment as to Anna B. Hunt reversed on the facts and a new trial granted, with costs to the appellants to abide the event, unless the plaintiff Anna B. Hunt shall, within ten days, stipulate to reduce the verdict to the sum of $2,500, as of the date of the rendition thereof, in which event the judgment as to Anna B. Hunt is modified accordingly, and, as so modified, is affirmed; judgment as to Catherine Murray reversed on the facts and a new trial granted, with costs to the appellants to abide the event, unless the plaintiff Catherine Murray shall, within ten days, stipulate to reduce the verdict to the sum of $2,500, as of the date of the rendition thereof, in which event the judgment as to Catherine Murray is modified accordingly, and, as so modified, is affirmed, without costs of this appeal to any party. All concur. (The judgment is for plaintiffs in an automobile negligence action.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.